Citation Nr: 0306046	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-21 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bipolar disorder.

2.  Entitlement to a rating higher than zero percent for a 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran served on active duty from June 1961 to January 
1962 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision from the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the Board deferred 
adjudication of the claims pending further development 
pursuant to 38 C.F.R. § 19.9(a)(2).  The development has been 
completed, the Board is prepared to issue a decision at this 
time.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeals have been 
obtained. 

2.  On VA audiometric examination in January 2003, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 44 
decibels and right ear speech recognition ability was 90 
percent (Level II).

3.  On VA audiometric examination in January 2003, the 
average left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 49 
decibels and left ear speech recognition ability was 88 
percent (Level II).

4.  In May 1994, the RO, in part, denied the veteran's claim 
for service connection for a bipolar illness; the RO sent him 
a letter that same month notifying him of the decision and 
apprising him of his procedural and appellate rights.  He did 
not file a timely appeal regarding this issue.  

5.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's May 1994 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not indicate the 
veteran has an acquired psychiatric disorder as a result of 
his service in the military.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating 
higher than zero percent for the bilateral hearing loss.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2002).

2.  The May 1994 decision denying the claim for service 
connection for bipolar illness is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

3.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA, as a 
liberalizing law, is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim-but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In December 2002, the Board sent a letter to the veteran 
specifically informing him of the evidence and information 
needed to substantiate his claims, the information and 
evidence that he should submit personally, and the assistance 
that VA would provide on his behalf in obtaining evidence and 
information in support of his claim.  Also, the rating 
decision appealed, and the statement of the case (SOC) 
further apprised him of the evidence needed to substantiate 
his allegations and the governing laws and regulations.  He 
also underwent an audiometric evaluation to obtain a 
professional opinion concerning the severity of his bilateral 
hearing loss disability.  So considering all of the above 
that has occurred, the Board is satisfied that VA 
has complied with the preliminary notification and assistance 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Only the current level of 
functional impairment is of primary importance in situations 
where the veteran is requesting a higher (i.e., increased) 
rating for an already established service-connected 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  The second 
was where pure tone thresholds are 30 dB or less at 
frequencies of 1000 Hz and below, and are 70 dB or more at 
2000 Hz.  38 C.F.R. § 4.86.

In February 1999, the veteran requested a rating higher than 
10 percent for his service-connected bilateral hearing loss.  
On VA audiological evaluation in January 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
30
55
60
44
LEFT
30
40
60
65
49

Speech audiometry revealed (Maryland CNC) speech recognition 
ability of 90 percent in the right ear and of 88 in the left 
ear.

Using the results of the VA audiometric examination, when the 
pure tone threshold average and the speech recognition score 
for the right ear are applied to Table VI, the numeric 
designation of hearing impairment is II.  When the pure tone 
threshold average and speech recognition score for the left 
ear are applied to Table VI, the numeric designation of 
impairment is II.  When these numeric designations for the 
right and left ears are then applied to Table VII, the 
percentage of evaluation for hearing impairment is zero 
percent.  The requirements for an alternative rating pursuant 
to C.F.R. § 4.86 are not met in this case.  

Therefore, the Board finds that the veteran's hearing 
disability continues to be zero percent.  

In statements, the veteran has alleged that his bilateral 
hearing loss is more severe than is currently evaluated by VA 
audiological examination, as he cannot hear without the use 
of hearing aids.  

The Board sympathizes with the veteran's situation.  However, 
the Board is bound by VA law and regulation to rating his 
hearing loss disability based on the specific requirements of 
the hearing loss tables discussed above.  And the application 
of these tables to the results of the hearing evaluations 
mentioned is a very "mechanical" (i.e., nondiscretionary) 
process.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Because the veteran is a layman, he simply has no competence 
to give a medical opinion, himself, on the severity of his 
hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than zero 
percent for the bilateral hearing loss, so the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).

Bipolar Disorder

The RO initially denied the veteran's claim for service 
connection for bipolar illness in May 1994 on the basis that 
there was no evidence of any psychiatric condition in service 
or a psychosis within one year of separation from service.  
The RO considered the veteran's service medical records which 
were negative for any complaints of or treatment for a 
neuropsychiatric condition.  A March 1994 VA examination 
diagnosed "consider bipolar illness, manic phase."  During 
the examination, the veteran denied ever seeing a 
psychiatrist.  

The RO sent the veteran a letter later in May 1994 notifying 
him of the decision and apprising him of his procedural and 
appellate rights.  The veteran did not submit a notice of 
disagreement within one year of this notice.  Consequently, 
that decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal that decision, this, in turn, means there must be 
new and material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's May 1994 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted. Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  However, since the well-
grounded requirement has been totally eliminated by the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000), the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claim for service connection for bipolar 
disorder and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if the RO already has 
fully complied with all notification and assistance to the 
veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  As alluded to above, this new law 
eliminated the concept of a well-grounded claim, but it also 
redefined VA's obligations insofar as notifying the veteran 
of evidence needed to support his claim and complete his 
application for benefits and assisting him in obtaining 
evidence that is potentially relevant to his claim.  Id.  But 
although the regulation defining what constitutes new and 
material evidence recently was amended, 38 C.F.R. § 3.156(a), 
this amendment to 38 C.F.R. § 3.156(a) applies only to 
petitions to reopen finally decided claims that were received 
on or after August 29, 2001.  The veteran's request to reopen 
his claim was received in February 1999, more than 2 years 
prior to that cutoff date.  Therefore, the amended regulation 
does not apply to his current appeal.  

The Board also should add, however, that the Board sent the 
veteran a letter in December 2002, notifying him of the 
evidence needed to prevail on his claim.  In this regard, the 
veteran has never alleged that he was ever diagnosed or 
treated for a psychiatric disorder prior to 1994.  Clearly 
then, he has been given sufficient opportunity to present his 
case and the Board, therefore, may proceed to determine 
whether new and material evidence has been submitted to 
reopen the claim since he has not indicated that any 
additional medical or other evidence-not already of record, 
needs to be obtained.

The evidence that has been submitted or otherwise obtained 
since the RO's May 1994 decision consists of: a) several 
written statements from the veteran; b) statements from his 
representative; and c) summary of VA mental health treatment 
from 1999 to 2002, which diagnosed bipolar disorder, 
hypomania, and compulsive gambling.

The veteran's and his representative essentially contend 
that, although the veteran was first diagnosed with bipolar 
disorder in 1990's, little was known about bipolar disorder 
in the early 1960's when the veteran was in service, and he 
may have had the condition at that time.  Even if these 
contentions can be considered new, as laypeople, they do not 
have the medical competence to comment on issues such as 
whether the veteran's current bipolar disorder is causally 
related to his service in the military.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  So even if the 
statements were new, they still would not be material-which 
is a requirement also, and therefore would be insufficient to 
reopen the claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Pollard v. Brown, 6 Vet. App. 11 (1993).

The summaries of VA hospitalization from 1999 to 2002 are new 
but they merely reiterate the findings of the March 1994 VA 
examination considered by the RO in its May 1994 decision.  
They contain essentially the same medical findings and 
diagnoses as those in prior records, which note a diagnosis 
of bipolar disorder in 1999 almost 37 years after separation 
from service.  Such evidence, although new, is merely 
cumulative.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Thus, since none of the medical and other evidence submitted 
since the RO's May 1994 decision confirms the veteran had 
schizophrenia in service or within one year thereafter, his 
claim for service connection cannot be reopened.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 
Vet. App. 6, 11 (1996).


ORDER

The claim for a rating higher than zero percent for the 
bilateral hearing loss is denied.

The petition to reopen the claim for service connection for 
bipolar disorder is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

